Title: General Orders, 17 August 1775
From: Washington, George
To: 

 

Head Quarters, Cambridge August 17th 1775
Parole Exeter.Countersign, Faulkland


Thomas Chase Esqr. is to continue to do duty as Major of Brigade, to Brigadier General Thomas’s Brigade.
Mr Ezekiel Cheever is appointed Commissary of Artillery stores—The Qr Mr General, Commissary General and Commissary of Artillery; are to make exact Returns of all the Stores, Provisions and Necessaries of every kind, within their several departments: and they are to lose no time, in collecting the several Articles, which may be in the hands of Committees, or other persons, into their immediate care; and they are to be answerable for the disposal of them.
The Commanding Officer of Artillery is to see that all the Ordnance Stores, are faithfully collected, and put under the Care of the Commissary of the Artillery; and the Commissary of Artillery, is to see that all the Powder, Lead and Flints, are placed in the Magazine appointed to receive them.
The Muster Master General, Stephen Moylan Esqr. to proceed as expeditiously as possible, in the mustering the Troops and when he has delivered his Blank Rolls to the several Regiments and Corps, he is to fix the days for mustering each Brigade, with the Adjutant General, who will give directions accordingly.
The Army being regularly brigaded, and a Major of Brigade appointed and fix’d to each Brigade: They are to keep an exact Roster of duty for the Officers, Non Commissioned Officers and Soldiers of their respective Brigades. The Adjutant General will assi[s]t them with the best form of a Roster and earnestly recommends the Use thereof. All duties of Honor, begin with the eldest Officer of each Rank, and duties of fatigue with the youngest. Each Major of brigade, will forthwith fix upon a proper spot, as near as can be to the Center of the brigade, for a General parade of the brigade; where all parties with, or without Arms, are to be regularly paraded, and marched off, in presence of the Major of Brigade, and the General expects, that the Majors of Brigades, are not only alert, but exact in the performance of this duty.

The Court Martial ordered for the Trial of Col. Mansfield, to sit to morrow Morning at eight OClock at the College Chapel &c. for the Trial of Col. Gerrish: All Evidences & persons concern’d to attend the Court.
